Title: From George Washington to George Clinton, 9 October 1782
From: Washington, George
To: Clinton, George


                  Dear Sir
                     
                     Head Quarters 9th October 1782
                  
                  I have the honor of your Excellency’s letter of yesterday—Similar intelligence to that contained in it, had been transmitted to me by General Bayley himself.
                  Altho’ I make it a rule never to despise any information, yet, I think with you, that no more is necessary at present, than to order the Force to the Northward, both regular and Militia, to be prepared—The advanced Season is, in my opinion, alone, an obstacle to such an expedition as General Bayley mentions—Besides, can it be supposed, that the Commander in Chief in Canada would commit his whole Force to a Route, which had already proved fatal to a much superior Army, and at a time when Sir William Howe was able to make so powerful a diversion in Pennsylvania.  I have the honor to be with the greatest Esteem Yr Excellency’s Most obt Servt
                  
                     Go: Washington
                  
                  
                     I return your Excellency the inclosures contained in yours.
                  
                  
               